PHILLIPS, Judge.
The defendant rightly contends, in our opinion, that the evidence presented against him was insufficient to support his conviction. While the evidence is sufficient to establish that the *674crimes charged were committed and that Ronald Johnson committed them, it does not tend to show that defendant either committed or participated in them; it only raises a suspicion that defendant participated in the crimes in some unspecified and speculative way, which is not enough to support a criminal conviction under our law. State v. Earnhardt, 307 N.C. 62, 296 S.E. 2d 649 (1982). The deficiencies in the State’s evidence are numerous. Though the crimes defendant was convicted of were committed in Sharber’s store, no evidence places him at or near the store when the crimes were committed; all that the evidence shows is that he was away from his sister’s house at that critical time, which is not enough to justify the inference that he was then at or near the store helping Johnson in the robbery. The evidence does not show that defendant encouraged, counseled or arranged for Johnson to commit the offenses, and thus was constructively present at the criminal scene, or that he aided and abetted the commission of the offenses by serving as Johnson’s lookout, or by doing anything else to facilitate the commission of the crimes. Nor does the evidence show that defendant ever possessed, received, controlled, or used any of the stolen money. The evidence that defendant returned to his sister’s house carrying her boyfriend’s shotgun some time after Johnson returned from robbing Sharber is no indication either that that gun was used by Johnson in robbing or beating Sharber, or that defendant gave the gun to him. The only evidence that a gun was used in committing the crimes came from Mr. Sharber, who said that a gun was pointed at him and he grabbed it; but he did not describe the gun and there is no evidence that either Johnson’s or Sharber’s fingerprints were on the shotgun that defendant was carrying. Thus, whether the gun used in robbing Sharber’s store was a handgun, or a shotgun, or a rifle, we have no way of knowing; and that defendant’s sister, who was not acting for the defendant so far as the evidence shows, told her boyfriend to hide his shotgun only adds to the suspicion. Finally, even if the testimony of the SBI agent that Delean Griffin told him that defendant and Johnson were laughing about needing money and robbing Sharber had not been received for the limited purpose of corroborating Delean Griffin, which it did not do since she did not testify that she heard anything said about robbing Sharber, it is not enough under the circumstances of this case to support the inference that defendant agreed to rob Sharber and *675kept the agreement by taking some step to accomplish the robbery.
Thus, the judgments against defendant Ricky Lee Griffin are herewith vacated.
Vacated.
Judges Arnold and Orr concur.